                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


PAO CHOUA VUE,

       Petitioner,

     v.                                                  Case No. 17-CV-939

BRIAN FOSTER,

      Respondent.


                DECISION AND ORDER DENYING PETITION FOR
                         WRIT OF HABEAS CORPUS


       Pao Choua Vue, a prisoner in Wisconsin custody, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Vue pled guilty and was convicted of first-degree reckless

homicide as party to a crime. Vue is currently serving a fifty-year sentence. Vue alleges that

his conviction and sentence are unconstitutional. For the reasons stated below, the petition

for writ of habeas corpus will be denied and the case dismissed.

                                     BACKGROUND

       Vue challenges his judgment of conviction for first-degree reckless homicide as party

to a crime in La Crosse County Circuit Court. (Resp. Br., Ex. 1, Docket # 24-1 at 1–3.) The

charges arose from a shooting that occurred in March 2012. (State v. Vue, Appeal No.

2015AP541 (Wis. Ct. App. Jan. 12, 2016), Resp. Br., Ex. 3, Docket # 24-3 at 2.) The

criminal complaint indicated that Vue’s nephew and co-defendant, Kong Vue, told police in

April 2012 that he was driving, with Vue as a passenger, on the day of the shooting. (Id.)

Vue fired a gun toward a residence. (Id.) Kong Vue and Vue then “went to another house to

get some money.” (Id.) Vue waited in the car while Kong Vue took the gun, entered an
apartment, and shot and killed the apartment’s occupant. (Id.) Kong Vue then returned to

the car, told Vue what happened, and gave Vue the gun. (Id.) Vue then drove Kong Vue

home. (Id.)

       Vue was charged with first-degree intentional homicide, attempted first-degree

intentional homicide, and armed burglary, all as party to the crime, as well as felony bail

jumping. (Id.) At a joint preliminary hearing held in May 2012, an investigating officer

testified that Kong Vue told the officer that he was driving the car and Vue took out a gun

and fired several rounds at a residence. (Id.) Kong Vue drove away. (Id.) Kong Vue and Vue

then switched seats so that Vue was driving. (Id.) Vue parked the vehicle and Kong Vue

took the gun and exited the car to go “get some money.” (Id.) Kong Vue entered the

apartment, saw the occupant, panicked, and shot her. (Id.) Kong Vue then ran back to the

car, told Vue what happened, gave Vue the gun, and Vue drove away. (Id.)

       Pursuant to a plea agreement, Vue pled guilty to first-degree reckless homicide as

party to a crime. (Id.) The court relied on the criminal complaint and the preliminary

hearing testimony as the factual basis for the plea. (Id. at 2–3.) Vue filed a postconviction

motion to withdraw his plea, arguing that he was denied due process when the State failed

to disclose the full details of a second statement Kong Vue gave to police in August 2012,

prior to Vue entering his plea. He further argued that his trial counsel was ineffective for

failing to obtain the full details of Kong Vue’s second statement through discovery before

Vue entered a plea. (Id. at 3.) After an evidentiary hearing, the circuit court denied Vue’s

motion for postconviction relief. (Id.)

                                             2
       On appeal, Vue again argued that he was denied due process and that his trial

counsel rendered ineffective assistance. Vue contended that Kong Vue’s August 2012

statement contained material exculpatory evidence that the State was required to disclose.

(Id.) Specifically, Vue cited statements by Kong Vue that Kong had not communicated to

Vue that Kong Vue’s intent, as he was exiting the car, was to use the gun to obtain money.

(Id.) Kong Vue stated that the plan was “just all in [his] head” and that Kong Vue merely

told Vue to wait while Kong Vue took the gun and exited the car. (Id.) Vue argued that

those statements were material and exculpatory because they would have supported Vue’s

defense to party to the crime liability by corroborating Vue’s statements that Vue did not

know what Kong Vue was doing when Kong Vue left the car with the gun. (Id.) Vue

asserted that he would have insisted on a trial rather than entering a plea had he possessed

that information. (Id.)

       The court of appeals rejected Vue’s arguments and affirmed his judgment of

conviction. (Id. at 4–6.) The Wisconsin Supreme Court denied Vue’s petition for review on

April 6, 2016. (Ex. to Habeas Petition, Docket # 1-1 at 7.) Vue filed a timely petition for

writ of habeas corpus in this court on June 30, 2017. (Docket # 1 at 13.) Vue elected to

proceed on grounds one and two of his petition, acknowledging that grounds three and four

were unexhausted. (Docket # 7, Docket # 17.)

                               STANDARD OF REVIEW

       Vue’s petition is governed by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”). Under AEDPA, a writ of habeas corpus may be granted if the state court

                                             3
decision on the merits of the petitioner’s claim (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

28 U.S.C. § 2254(d)(2).

       A state court’s decision is “contrary to . . . clearly established Federal law as

established by the United States Supreme Court” if it is “substantially different from

relevant [Supreme Court] precedent.” Washington v. Smith, 219 F.3d 620, 628 (7th Cir. 2000)

(quoting Williams v. Taylor, 529 U.S. 362, 405 (2000)). The court of appeals for this circuit

recognized the narrow application of the “contrary to” clause:

       [U]nder the “contrary to” clause of § 2254(d)(1), [a court] could grant a writ
       of habeas corpus . . . where the state court applied a rule that contradicts the
       governing law as expounded in Supreme Court cases or where the state court
       confronts facts materially indistinguishable from a Supreme Court case and
       nevertheless arrives at a different result.

Washington, 219 F.3d at 628. The court further explained that the “unreasonable application

of” clause was broader and “allows a federal habeas court to grant habeas relief whenever

the state court ‘unreasonably applied [a clearly established] principle to the facts of the

prisoner’s case.’” Id. (quoting Williams, 529 U.S. at 413).

       To be unreasonable, a state court ruling must be more than simply “erroneous” and

perhaps more than “clearly erroneous.” Hennon v. Cooper, 109 F.3d 330, 334 (7th Cir. 1997).

Under the “unreasonableness” standard, a state court’s decision will stand “if it is one of




                                               4
several equally plausible outcomes.” Hall v. Washington, 106 F.3d 742, 748–49 (7th Cir.

1997). In Morgan v. Krenke, the court explained:

       Unreasonableness is judged by an objective standard, and under the
       “unreasonable application” clause, “a federal habeas court may not issue the
       writ simply because that court concludes in its independent judgment that the
       relevant state-court decision applied clearly established federal law
       erroneously or incorrectly. Rather, that application must also be
       unreasonable.”

232 F.3d 562, 565–66 (7th Cir. 2000) (quoting Williams, 529 U.S. at 411), cert. denied, 532

U.S. 951 (2001). Accordingly, before a court may issue a writ of habeas corpus, it must

determine that the state court decision was both incorrect and unreasonable. Washington,

219 F.3d at 627.

                                        ANALYSIS

       Vue proceeds on two grounds for relief in his habeas corpus petition: (1) that his due

process rights were violated when the State withheld material exculpatory evidence until

after he pled guilty and (2) he was denied the effective assistance of counsel when counsel

advised Vue to plead guilty without informing him of his co-defendant’s exculpatory

statement. (Docket # 1 at 6–7.) I will address each ground in turn.

       1.     Withholding of Exculpatory Evidence

       Again, Vue argues that his due process rights were violated when the State allegedly

withheld exculpatory evidence until after he pled guilty. Specifically, Vue alleges that on

August 14, 2012, Kong Vue provided a statement to law enforcement and the district

attorney in which Kong Vue stated that he did not tell Vue that he was planning on using

the gun to rob the apartment. (Petitioner’s Br. at 7–8, Docket # 32.) Rather, Kong Vue told
                                              5
Vue to stay in the car and wait for him and Vue was surprised when Kong Vue returned to

the car and told him that he had shot someone. (Id.) Vue argues that under Brady v. State of

Maryland, 373 U.S. 83 (1963) and its progeny, due process required the State to produce

favorable evidence material to his guilt. (Id. at 9–11.)

        The court of appeals rejected Vue’s Brady argument, finding that the August 14, 2012

statement was not material to his guilt. (Docket # 24-3 at 4.) The court of appeals found that

at the time Vue pled guilty to the reduced charge of first-degree reckless homicide as party to

the crime, Vue knew that Kong Vue had told police that Vue took out a gun and shot at a

house while Kong Vue was driving, that shortly thereafter Vue waited in the car while Kong

Vue left the car with the gun, and that Vue then drove Kong Vue home after Kong Vue told

Vue that he had shot someone and gave Vue the gun. (Id.) The court of appeals found that

in both the first and second statements, Kong Vue consistently asserted that Vue used the

gun to first shoot at a house, and that shortly thereafter Vue waited in the car while Kong

Vue took the gun and used it to commit an attempted burglary and homicide. (Id.) The

court of appeals found that “nothing in Kong’s original version of the events indicated that

Kong told Vue about Kong’s intention. Additionally, nothing in Kong’s second statement

indicated that Kong expressed to Vue any innocent purpose for Kong to take the gun out of

the car, after Vue had just committed a drive-by shooting, while Vue waited for him.” (Id. at

4–5.)

        The court of appeals concluded that because Kong Vue’s August 2012 statement was

consistent with the information he previously provided to the police and was known to Vue

                                                6
when he entered his plea, there was no reasonable probability that Kong Vue would not

have pled guilty had the State provided the statement to Vue. (Id. at 5.) The court of appeals

further found that this additional fact (i.e., that Kong Vue did not share his plan to rob the

apartment with Vue) did not alter the overall strength of the State’s case against Vue under

party to the crime liability, because all that is required to prove aiding and abetting is that

the person undertake conduct that, as a matter of objective fact, aids another in committing

a crime, and intends to yield such assistance. (Id.) There is no requirement that an aider and

abettor share the specific intent required for commission of the substantive offense he aids

and abets. (Id.)

       The respondent argues that Vue is not entitled to habeas relief as to his Brady claim

because there is no clearly established Supreme Court law requiring the State to disclose

exculpatory evidence to a defendant who pleads guilty. Section 2254(d)(1) states that an

application for a writ of habeas corpus can only be granted if the State court’s adjudication

of the claim resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Supreme Court law. A legal principle is “clearly

established” within the meaning of this provision only when it is embodied in a holding of

the Supreme Court. Thaler v. Haynes, 559 U.S. 43, 47 (2010). “Until the Supreme Court has

made a right concrete, it has not been ‘clearly established.’” Bland v. Hardy, 672 F.3d 445, 448

(7th Cir. 2012) (emphasis in original).

       In Jones v. Bryant, 27 F. App’x 699, 700 (7th Cir. 2001) (unpublished), the Seventh

Circuit was presented with this precise question: whether the petitioner is entitled to

                                               7
collateral relief on the theory that failure to reveal an exculpatory statement before the guilty

plea violated the due process clause of the Fourteenth Amendment, as understood in Brady.

The Seventh Circuit noted that courts of appeals do not agree on whether, and if so how,

the principles of Brady apply to pretrial disclosures, and thus affect guilty pleas. Id. at 701

(collecting cases). The Seventh Circuit noted that its own cases imply that nondisclosure at

the time of a guilty plea does not violate the Constitution because Brady governs trials and

not pretrial discovery. Id. (citing United States v. Higgins, 75 F.3d 332 (7th Cir. 1996)). As the

Jones court points out, however, this disagreement between the circuits is irrelevant. Id.

What matters is what the Supreme Court has said and the Supreme Court’s decisions do not

clearly establish that prosecutors must reveal exculpatory information before trial. Id. Thus,

under § 2254(d)(1), the petitioner was not entitled to relief on federal collateral attack. Id.

       The year after Jones was decided, the Supreme Court considered a similar issue in

United States v. Ruiz, 536 U.S. 622 (2002). In Ruiz, the Supreme Court held that a guilty plea

is not rendered involuntary by the prosecutor’s failure to disclose exculpatory impeachment

information prior to the entry of the plea. Id. at 628–33. The Court found that

“impeachment information is special in relation to the fairness of a trial, not in respect to

whether a plea is voluntary.” Id. at 629 (emphasis in original). The Court did not speak,

however, as to whether a guilty plea is rendered involuntary by failure to provide

substantive exculpatory evidence.

       While the Seventh Circuit has surmised that the Supreme Court would find a

violation of the Due Process Clause if prosecutors or other relevant government actors have

                                                8
knowledge of a criminal defendant’s factual innocence but fail to disclose such information

to a defendant before he enters a guilty plea, the court acknowledged that the Ruiz Court did

not speak as to this specific issue. McCann v. Mangialardi, 337 F.3d 782, 787–88 (7th Cir.

2003). At least one circuit has suggested that Ruiz would apply to substantive exculpatory

information as well as to impeachment information. See Friedman v. Rehal, 618 F.3d 142,

154 (2d Cir. 2010) (stating that “the Supreme Court has consistently treated exculpatory and

impeachment evidence in the same way for the purpose of defining the obligation of a

prosecutor to provide Brady material prior to trial”).

       The Seventh Circuit’s supposition as to how the Supreme Court would rule if faced

with the issue does not alter the fact that the Supreme Court has still not spoken on whether

prosecutors must reveal exculpatory information before the entry of a guilty plea. Thus, as

in Jones, there is no “clearly established” Supreme Court law the court of appeals’ decision

could contradict and Vue is not entitled to habeas relief pursuant to § 2254(d)(1) as to his

Brady claim.

       2.      Ineffective Assistance of Counsel

       Vue argues that his trial counsel failed to independently investigate Kong Vue’s

purported testimony against Vue. (Petitioner’s Br. at 17.) Vue argues that had his trial

counsel presented him with Kong Vue’s August 14, 2012 statement, there was a reasonable

probability that Vue would not have pled guilty and would have gone to trial. (Id. at 18.)

       Once a plea of guilty has been entered, non-jurisdictional challenges to the

constitutionality of the conviction are waived and only the knowing and voluntary nature of

                                                   9
the plea may be attacked. United States v. Brown, 870 F.2d 1354, 1358 (7th Cir. 1989). Thus,

a guilty plea generally closes the door to claims of constitutional error. There is an

exception, however, for instances where one’s plea is rendered involuntary due to the

ineffective assistance of counsel. Avila v. Richardson, 751 F.3d 534, 536 (7th Cir. 2014). A

habeas petitioner “cannot just assert that a constitutional violation preceded his decision to

plead guilty or that his trial counsel was ineffective for failing to raise the constitutional

claim”; rather, he “must allege that he entered the plea agreement based on advice of

counsel that fell below constitutional standards.” Hurlow v. United States, 726 F.3d 958, 966

(7th Cir. 2013).

       In Hill v. Lockhart, 474 U.S. 52, 58–59 (1985), the Supreme Court stated that “the

two-part Strickland v. Washington test applies to challenges to guilty pleas based on ineffective

assistance of counsel.” However, the “prejudice” requirement “focuses on whether

counsel’s constitutionally ineffective performance affected the outcome of the plea process.

In other words, to satisfy the ‘prejudice’ requirement, the defendant must show that there is

a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Id. at 59.

       Applying both Strickland and Hill, the court of appeals, building on its Brady analysis,

found that because the undisclosed detail from Kong Vue’s August 2012 statement to police

would not have reasonably altered Vue’s decision to plead guilty, any deficient performance

by counsel was not prejudicial. (Docket # 24-3 at 5–6.) Vue has not demonstrated that the

court of appeals unreasonably applied Strickland or Hill. As the court of appeals found,

                                               10
during the preliminary hearing, an officer testified as to statements made by Kong Vue.

(Resp. Br., Preliminary Hearing Transcript, Ex. 4, Docket # 24-4 at 31.) The officer testified

that Kong Vue stated that while driving around with Vue, Vue pulled out a handgun and

fired several rounds at a residence. (Id.) They sped away and some time later, pulled over,

and switched places so Vue was driving. (Id.) Vue parked, and Kong Vue got out of the

vehicle and ran through the alley to an apartment complex. (Id. at 32.) Kong Vue found an

apartment door open and walked into the apartment. (Id. at 32–33.) Kong Vue then saw a

person in the apartment, panicked, fired two rounds, and ran away. (Id. at 33.) When Kong

Vue returned to the vehicle, he told Vue that he thought he just shot somebody, and Vue

then took the gun from Kong Vue and drove him home. (Id. at 34.) Kong Vue told the

officer that he was upset because his wife indicated to him that he was not bringing in any

income and he took the gun that day to “gather money,” which the officer inferred meant

he intended to rob someone. (Id. at 37–38, 40.)

       Again, the court of appeals found that Kong Vue’s August 2012 statement—in which

he explicitly told police that he did not tell Vue of his plan to use the gun to obtain money at

the time he exited the car—did not contradict or significantly add to the information

provided to Vue based on Kong Vue’s first statement to police. (Docket # 24-3 at 4.) The

court of appeals is correct that Kong Vue’s first and second statements do not directly

contradict one another. Kong Vue did not, for example, tell officers immediately after the

shooting that he told his uncle about the plan to rob someone and then do an about-face in




                                              11
August and tell officers that he did not tell Vue about the plan. Rather, Kong Vue’s first

statement to police was silent as to what he told Vue about his intent to rob.

       The court of appeals is also correct, however, that this additional piece of

information (i.e., that Kong Vue explicitly did not tell Vue about his plan to rob someone),

does not significantly add to the information provided to Vue prior to entering his guilty

plea. Vue was accused of firing shots into a residence and as the court of appeals found,

“nothing in Kong’s second statement indicated that Kong expressed to Vue any innocent

purpose for Kong to take the gun out of the car,” especially considering Vue had just

committed a drive-by shooting. (Id. at 4–5.) While Vue argues that for liability under Wis.

Stat. § 939.05 there must be a “meeting of the minds” between the parties and this withheld

evidence shows that Vue never conspired with Kong Vue to commit the crime, (Petitioner’s

Br. at 11), Vue was not accused of being a party to a conspiracy under Wis. Stat. §

939.05(2)(c). Rather, he was accused of aiding and abetting the commission of a crime

under Wis. Stat. § 939.05(2)(b). As the court of appeals found, to be liable for aiding and

abetting, it is not necessary that the crime which was ultimately committed be the specific

crime which the aider and abettor intended to be committed. State v. Asfoor, 75 Wis. 2d 411,

427, 249 N.W.2d 529, 536 (1977). The court in Asfoor stated:

       One may aid or abet in the commission of a crime without having previously
       entered into a conspiracy to commit it . . . . Moreover, the aider and abettor in
       a proper case is not only guilty of the particular crime that to his knowledge his
       confederates are contemplating committing, but he is also liable for the natural
       and reasonable or probable consequences of any act that he knowingly aided or
       encouraged.



                                              12
Id. at 431, 249 N.W.2d at 537–38 (internal quotation and citations omitted). Thus, while

Vue may not have intended the homicide, the court of appeals’ conclusion that the facts

showed that Vue was aiding and abetting a crime was not unreasonable. The court of

appeals specifically pointed to the fact that Vue and Kong Vue were riding around in a

vehicle with a gun, Vue shot several rounds into a residence, and Vue drove Kong Vue

around the area, ultimately stopping and observing Kong Vue leave the vehicle with a gun.

(Docket # 24-4 at 32.) The court of appeals found that, given the fact Vue had just

committed a drive-by shooting, nothing in Kong Vue’s second statement pointed to an

innocent purpose for Kong Vue taking the gun out of the car. (Id. at 5.) The court of appeals

concluded that because the August 2012 statement was not inconsistent with the

information Kong Vue previously provided to police, and because the additional fact did not

alter the overall strength of the State’s case against Vue under party to the crime liability,

there was no reasonable probability that Vue would not have pled guilty had the State

provided the additional fact to Vue. (Id.) Thus, any alleged deficient performance by counsel

was not prejudicial. (Id. at 6.) Vue has not shown that this conclusion contravenes Strickland

or Hill. For this reason, Vue is not entitled to habeas relief on this ground.

                              CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue

or deny a certificate of appealability “when it enters a final order adverse to the applicant.”

A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

                                               13
substantial showing of the denial of a constitutional right, the petitioner must demonstrate

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893, and n.4).

       Jurists of reason would not find it debatable that Vue is not entitled to habeas relief.

Thus, I will deny Vue a certificate of appealability. Of course, Vue retains the right to seek a

certificate of appealability from the court of appeals pursuant to Rule 22(b) of the Federal

Rules of Appellate Procedure.

                                            ORDER

       NOW, THEREFORE, IT IS ORDERED that the petitioner’s petition for a writ of

habeas corpus (Docket # 1) be and hereby is DENIED.

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED.

       IT IS ALSO ORDERED that a certificate of appealability shall not issue.

       FINALLY, IT IS ORDERED that the Clerk of Court enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 10th day of April, 2019.



                                                    BY THE COURT:

                                                    s/Nancy Joseph____________
                                                    NANCY JOSEPH
                                                    United States Magistrate Judge


                                               14
